Citation Nr: 1806747	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  09-06 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.  


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 









INTRODUCTION

The Veteran served on active duty from September 1976 to October 1979.  Unfortunately, the Veteran died in February 2011.  The appellant is the Veteran's daughter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the RO in Philadelphia that declined to reopen the Veteran's previously denied claim of service connection for a psychiatric disorder.

In September 2010, the Board reopened and remanded the claim for service connection for a psychiatric disorder.  While in remand status, VA received notification that the Veteran died in February 2011.  In April 2011, the Veteran's daughter filed an application for accrued benefits.  

In an April 2013 rating decision, the RO granted accrued benefits based on service connection for bipolar disorder with depression with an evaluation of 20 percent from January 19, 2007, to February 23, 2011.  The appellant was notified of this decision in April 2013.  There is no indication that the appellant has disagreed with the April 2013 rating decision.  


FINDING OF FACT

The RO's April 2013 award of accrued benefits based on the grant of service connection for a psychiatric disorder, to include bipolar disorder with depression, is a full and complete grant of the benefits at issue.  There is no continuing case or controversy concerning the issue of entitlement to service connection for an acquired psychiatric disorder.


CONCLUSION OF LAW

The issue of entitlement to service connection for an acquired psychiatric disorder is dismissed for lack of case or controversy concerning this issue.  38 U.S.C. § 7105 (d)(5)(2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran in this case perfected an appeal of a January 2008 rating decision that declined to reopen his previously denied claim of service connection for a psychiatric disorder.  In September 2010, the Board reopened the claim and remanded the underlying service connection claim for further development.  While in remand status, and subsequent to the Veteran's death, the RO awarded accrued benefits based on the grant of service connection for a psychiatric disorder, to include bipolar disorder with depression, in an April 2013 rating decision.

It is a well-established judicial precedent that when there is no case or controversy, or when a once live case or controversy becomes moot, the Court lacks jurisdiction. See Mokal v. Derwinski, 1 Vet. App. 12, 15 (1990); Bond v. Derwinski, 2 Vet. App. 376 (1992).  Here, the Veteran's claim of entitlement to service connection for a psychiatric disorder was resolved by a full and complete grant of the benefit requested, on an accrued benefits basis awarded to the appellant.  The April 2013 rating decision was sent to the appellant in the same month.  The notification letter advised the appellant that the RO had approved the claim for service connection and accrued benefits.  The letter also states that the April 2013 rating decision was based on the appellant's April 2011 claim and represents all claims made, implied, or understood.  The law provides that the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (d)(5).  There is no outstanding error of fact or law alleged for the 

Board to address, and it follows that the appeal must be dismissed.  

ORDER

The appeal seeking service connection for an acquired psychiatric disorder is dismissed based on a current lack of controversy. 



____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


